Case 2:20-cv-10485-ODW-RAO Document 7 Filed 11/19/20 Pagelof2 Page ID #:17

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Central District of California

GARY SCHERER

 

Plaintiff
Civil Action No. 2:20-cv-10485-ODW (RAOx)

Vv.

C.C. Associates - a Limited Partnership, a California Limited Partnership;
Malek Taiaan

 

—&_™——@_—/—_———_— —  S ~”

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) C.C. Associates - a Limited Partnership, a California Limited Partnership
c/o Herbert D. Reston
3435 Caribeth Encino CA 91436 OR
1136 Calle Vista Dr, Beverly Hills, CA 90210 OR
16255 Ventura Blvd., Ste 509 Encino CA 91436

Malek Taiaan

clo STONE SMOKE SHOP

22330 Sherman Way, Canoga Park, CA 91303 OR
43557 Buena Vista Way, Lancaster, CA 93536

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P_12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Russell Handy, Esq., SBN 195058

8033 Linda Vista Road, Suite 200
San Diego, CA 92111
Phone: (858) 375-7385; (888) 422-5191 fax

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

oily ds & Lit

Date: 11/19/2020 Llahao

Signature of Clerk or Deputy Clerk

 

 

 
Case 2:20-cv-10485-ODW-RAO Document 7 Filed 11/19/20 Page2of2 Page ID #:18

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No. 2:20-cv-10485-ODW (RAOx)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Ciy. P. 4 (l))

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

O I personally served the summons on the individual at (place)

 

 

on (date) 3 or

1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

O I served the summons on (name of individual) , who Is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) 5 or
O I returned the summons unexecuted because > or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server’s signature

 

Printed name and title

 

Server ’s address

Additional information regarding attempted service, etc:
